Citation Nr: 1121800	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a stomach condition. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2008 and September 2008 rating decisions. 


FINDINGS OF FACT

1.  The Veteran's hypertension was first diagnosed in 2001, approximately 20 years after separating from service.

2.  The medical evidence does not show that the Veteran's hypertension either began during or was otherwise caused by his military service; it also does not show that it was either secondary to or aggravated by his service connected anxiety disorder. 

3.  The weight of the evidence does not support the proposition that the Veteran's stomach problems were either caused or aggravated by his service connected anxiety disorder, or that they were of service origin.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).
 
2.  Criteria for service connection for stomach problems have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for a non-service connected disorder that is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal disease, to include hypertension, is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309.

Hypertension 

The Board has considered all theories of entitlement, but for the reasons discussed below concludes that service connection is not warranted for hypertension.

Service medical records do not show that the Veteran was ever diagnosed with hypertension while in service.  38 C.F.R. § 4.104, Code 7101, Note (1) defines hypertension to mean that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Readings taken at the Veteran's entrance examination in 1969, and at his separation examination in 1971, were within normal limits.  At separation, the Veteran had blood pressure of 130/80; and the Veteran specifically denied having then, or having ever had previously, either high or low blood pressure, on his medical history survey completed in conjunction with his separation physical.  The Veteran's heart and vascular system examinations were found to be normal on his separation physical.

Service incurrence will be presumed for hypertension if manifested to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no competent medical evidence of hypertension in the year following service.  In fact, following service, the Veteran was not diagnosed with hypertension for approximately 30 years.  In a treatment provider's letter submitted in conjunction with the Veteran's claim, it was noted the Veteran was diagnosed with hypertension in November 2001.  The Veteran was prescribed medication.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Here, the evidence is against such a continuity of symptomatology, as hypertension was not diagnosed for approximately 30 years after service, and evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Not only was hypertension not diagnosed for approximately 30 years, but no medical opinion has been advanced suggesting that the Veteran's hypertension either began during or was otherwise caused by his military service.  Additionally, a VA examiner opined in November 2009 that it was likely that the Veteran's hypertension was the result of his risk factors such as being male and being African-American, as she explained that both categories of people have hypertension at a greater rate than the general population.   

Therefore, the Board finds that the evidence does not support a finding that the Veteran's hypertension is directly related to his time in military service.  

The records show that the Veteran served honorably in the Republic of Vietnam and his exposure to herbicides has therefore been conceded.  VA regulations provide that if a Veteran was exposed to an herbicide agent during active military service, a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The list of disabilities which will be presumed to be due to Agent Orange does not contain hypertension.  38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs, under the authority of the Agent Orange Act of 1991 and based on studies by the National Academy of Science (NAS), has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449; 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  Since the Secretary has not specifically linked hypertension to herbicide exposure, the Veteran's diagnosed hypertension cannot be presumed to be due to herbicide exposure.

As such, presumptive service connection is not available.

The Veteran has also raised the possibility that his hypertension might be secondary to his service connected anxiety disorder.

The Veteran underwent a VA examination in November 2009, at which it was noted that he had been diagnosed with hypertension in 2001 and with an anxiety disorder in 2008.  The examiner noted that the Veteran's anxiety had been recently diagnosed (and many years after the diagnosis of hypertension).  The examiner also noted that the Veteran had not complained of anxiety or other psychiatric problems to his primary care provider (as seen from a review of the private treatment records).  The examiner then opined that it was less likely than not that the Veteran's hypertension was a result of his service connected anxiety disorder.  As noted above, the examiner found that it was likely that the Veteran's hypertension was the result of his risk factors which included being a male and being African-American.

As such, the only medical opinion of record to address whether the Veteran's hypertension is secondary to his service connected anxiety disorder found that the evidence weighed against such a conclusion.

Consideration was also given to whether the Veteran's hypertension was aggravated by his anxiety disorder.  Aggravation occurs when there is a permanent increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.306.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In this case, a VA medical opinion was obtained to address the issue of aggravation.  In December 2009 a VA doctor reviewed the Veteran's claims file, including records from 1998-2004, noting that the measurements were variable and on a few occasions were as high as 150/90, but she noted that usually the blood pressure measurements were in the 130-140s over 80-90s.  She also noted that at the time of the diagnosis of anxiety disorder, the Veteran was being treated with Accupril, and that currently the Veteran was receiving that same medication at the same dosage level.  No new antihypertensive medication had been added and the dosage had not been changed.  The doctor accordingly opined that it was less likely than not that the Veteran's hypertension was aggravated or permanently elevated by his anxiety disorder.  The doctor noted that the Veteran's blood pressure might rise temporarily when he would become emotionally upset or aroused, but it did not appear to remain elevated on a permanent basis.

Therefore, the Board finds that the criteria for service connection has not been established by the evidence on a direct, secondary, or aggravation basis, and the Veteran's claim is thus denied.  

Stomach Condition

In August 2007, a claim was received from the Veteran in which he asserted that as a result of his suppressed anxiety and depression over the years he had developed stomach problems.  As such, he believes that service connection is warranted on a secondary basis.

The Veteran's service treatment records do not show any complaints of or treatment for any stomach problems while he was in service, and he specifically denied any stomach problems on his medical history survey completed in conjunction with his separation physical. 

In support of the Veteran's contention that his stomach problems are secondary to his anxiety disorder, Gary D. Koenig, MD. wrote a letter in April 2009.  He indicated that he had been working up the Veteran for GI problems, and reported that an endoscopy had showed mild gastritis.  The Veteran's main symptoms were reportedly gas and bloating which he reported worsened with stress.  Dr. Koenig indicated the Veteran asked him whether stress could be the cause of his abdominal pain, to which Dr. Koenig indicated that it could be, but acknowledged that there was no way to prove it.

In June 2009, the Veteran underwent a VA examination.  The Veteran was noted to have worked at the postal service for more than 30 years after his military service.  The Veteran reported having intermittent stomach problems over the years.  It was noted that he had never been seen in service for any stomach, abdominal or intestinal complaints.  The Veteran had been a smoker, but reportedly quit 20 years earlier.  The examiner indicated that the Veteran appeared to have signs and symptoms that were consistent with mild irritable bowel syndrome.  However, the examiner stated that there was nothing to relate his current symptomatology to his service.  With regard to whether the Veteran's irritable bowel syndrome was secondary to his anxiety disorder, the examiner noted that the specific etiology of irritable bowel syndrome was more or less unknown, and therefore she was unable to relate the irritable bowel syndrome to the Veteran's service connected disability without mere speculation.

In July 2009, Dr. Koenig wrote another letter indicating that the Veteran had irritable bowel syndrome which "seemed" to be worse with increased stress.  He noted that the Veteran had "a known stress disorder from his military service activities;" and opined that it was "more likely than not that his increased symptoms of [irritable bowel syndrome] are attributed to and caused by his anxiety disorder, which is service connected."    

However, it is noted that Dr. Koenig did not provide any particular rationale for his conclusion, and he did not reference any medical literature or peer reviewed study that might support his position.  Moreover, Dr. Koenig did not explain how between April 2009 and July 2009, he had changed his opinion from asserting that stress "could be" the cause of his abdominal pain, and acknowledging that there was no way to prove it, to asserting that it was more likely than not that the Veteran's increased symptoms of irritable bowel syndrome were attributable to and caused by the Veteran's anxiety disorder.  It is likewise observed that even within the July 2009 letter, Dr. Koenig moves from stating only that irritable bowel syndrome "seems" to be worse with stress, to that it was more likely than not the case.  

In this regard, it is observed the Veteran was seen by a psychotherapist for his stress disorder.  However, while the therapist noted several symptoms associated with the Veteran's anxiety disorder (including hypervigilance, outbursts of anger, exaggerated startle response), none of the listed symptoms were gastrointestinally related (to include no mention of irritable bowel syndrome).  See August 2009 letter.

An additional VA medical opinion was obtained in September 2009.  The examiner once again explained that the etiology of irritable bowel syndrome is more or less unknown.  After further review of the medical literature, she opined that it was much less likely than not that any of the Veteran's current irritable bowel syndrome related symptomatology had been aggravated by the Veteran's service connected anxiety disorder, since there was no connection to a psychological abnormality per the literature review.   

In this case, the Board is confronted with two medical opinions which reach opposite conclusions.  Dr. Koenig initially allowed that the Veteran's stomach condition could be caused by his service connected anxiety disorder.  However, "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, in that letter, Dr. Koenig acknowledged that there was really no way to actually show stress caused any of the increased abdominal pain.

After the VA examiner declined to relate the Veteran's stomach problems to his anxiety disorder, Dr. Koenig modified his assertion.  However, in doing so, Dr. Koenig did not identify a baseline for the stomach problems, and VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.306.  Moreover, Dr. Koenig did not explain the basis for any changed thinking, or even remain consistent in the expression of his views within his last letter.  

Further, another VA opinion was obtained which relied on a review of medical literature to conclude that it was much less likely than not that any of the Veteran's current irritable bowel syndrome related symptomatology has been aggravated by his service connected anxiety disorder.   

Given the fact that the VA opinion was supported by a review of the medical literature, it is accorded greater weight than the internally inconsistent and unsupported conclusion by Dr. Koenig.  Furthermore, given the fact that no baseline level of disability was established to support a finding of aggravation, the criteria for aggravation have not been established.  As such the criteria for service connection for a stomach disability have not been met on either a direct or aggravated basis, and the Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base decisions with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for hypertension is denied.

Service connection for a stomach condition is denied.



_____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


